Citation Nr: 1500418	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This appeal comes before the Board of Veterans' Appeals from an October 2010 rating decision of the Newark, New Jersey Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for PTSD, effective July 10, 2009, and assigned a 30 percent disability rating.

In August 2014, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

From July 10, 2009, the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment, disturbances of motivation and mood, and difficulty with work and social relationships and interaction.


CONCLUSION OF LAW

From July 10, 2009, the Veteran's PTSD met the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the 

necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify in letters issued in 2009 and 2010. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates. The letters also indicated who was to provide the evidence.

The records regarding the Veteran's VA benefits claims are all contained in the Veterans Benefits Management System (VBMS) and Virtual VA electronic records systems. Those records include his service medical records, post-service medical records, reports of VA medical examinations, and statements he has made in support of his claims. He has had VA mental health examinations that adequately addressed the symptoms, manifestations, and effects of his PTSD.

In the August 2014 remand, the Board instructed that the Veteran receive a new VA examination to obtain information about the current manifestations and effects of his PTSD. The RO scheduled the Veteran for a new VA PTSD examination, which was performed in September 2014. The Board is satisfied that there has been substantial compliance with the remand directives. No further remand is needed, and the Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

PTSD Rating

The Veteran appealed the 30 percent rating that the RO assigned for his PTSD. He contends that his PTSD produces impairment that warrants a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. 

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 30 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations. In a September 2010 VA PTSD examination, a clinician assigned the Veteran a GAF score of 52. GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV.

In the September 2010 examination, the Veteran reported that his service history included serving in combat in Vietnam. He indicated that he had not sought mental health treatment. He stated that he continued to have flashbacks to combat experiences. He indicated that he had trouble falling asleep, had nightmares, and awakened frequently. He reported that he had a heightened startle response, and that he was hypervigilant. He stated that he had mood swings, that he became irritable without provocation. He denied suicidal or homicidal ideation. He related that he worked as a truck driver for over 40 years, and retired in 2009. He stated that he tended to isolate himself, and that he avoided socializing, recreational activities, and hobbies. He indicated that he lived with his wife and that they had grown children.

The examiner noted that the Veteran was alert and oriented, with normal speech and appropriate thought content. He had a significantly blunted and constricted affect. Memory, concentration, judgment, and impulse control were intact. The examiner characterized the Veteran's PTSD symptoms as mild to moderate. He stated that those psychiatric symptoms would not prevent employment. He noted, however, that the Veteran worked in isolation for most of his life. He indicated that the Veteran's PTSD would occasionally decrease his occupational and social functioning. He assigned a GAF score of 52.

In his November 2010 notice of disagreement with the 30 percent rating that the RO assigned for his PTSD, the Veteran wrote that since his separation from service he had experienced disorientation to time and place, loss of memory of the names of close relatives, and gross impairment in thought processes and communication. He stated that he continued to have nightmares, delusions, and hallucinations. He reported that when he was working he had an extreme lack of trust in his supervisors, especially those who were not veterans. He stated that he was impaired in work and family relations. He indicated that he had great difficulty making sound judgments and decisions. He reported that he had frequent periods of depression that affected his ability to function independently as a normal person. He asserted that his PTSD had completely disrupted his life and his ability to be a normal person. The Veteran reported those manifestations and effects of his PTSD again in an April 2011 statement. In that statement, he also argued that the assignment of a 30 percent rating instead of a 100 percent rating was improper, because PTSD was either present and diagnosed or not, and was present and diagnosed in his case.

In a March 2011 statement, the Veteran argued, through his representative, that the findings in the 2010 VA examination were more consistent with the rating schedule criteria for a 50 percent or 70 percent rating than those for a 30 percent rating.

The Veteran had another VA PTSD examination in September 2014. At that examination, he initially indicated that he did not have mental health problems, then later acknowledged having nightmares two to three times a week, and intrusive memories of his war experiences. He related having chronic sleep impairment. He indicated that he was not in mental health treatment. He related that his wife was in rehabilitation for heart problems, and that presently he was living with a granddaughter. He denied significant conflict with the granddaughter. He indicated that he did not have any significant friendships, hobbies, or activities. The examiner noted that the Veteran was irritable during the examination, and seemed somewhat confused about why he was having an examination.

Preliminarily, the Board will address the Veteran's apparent argument in April 2011 that, when PTSD is diagnosed and present, it is fully and not partially so; therefore any rating less than full, or 100 percent, is incorrect. That argument appears to reflect misunderstanding of how VA provides disability compensation. In providing compensation, VA recognizes that a disability may produce complete impairment or a range of levels of partial impairment. Under 38 U.S.C.A. § 1155 and 38 C.F.R. Part 4, VA evaluates each service-connected disability with a rating of 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 percent, depending on the extent to which the disability adversely affects the ability to function under the ordinary conditions of daily life, including employment.

The Board will now address the issue of the appropriate ratings for the Veteran's PTSD. He did not seek service connection for PTSD until around the time he retired from employment. Nonetheless, his written statements and the reports of mental health examination present a picture of the effects of his PTSD on his social functioning and his capacity for occupational functioning. He has indicated that he isolates himself socially, and does not engage in activities with others or even by himself. He has related difficulty trusting others in employment settings. Although he held employment consistently for many years, the clinician who examined him in 2010 noted that he held employment that allowed him to be isolated. The GAF score of 52 that the 2010 examiner assigned is consistent with moderate difficulty in occupational function, which in turn is fairly consistent with the rating schedule's 50 percent rating criteria of reduced reliability and productivity. The Board finds that the overall disability picture is reasonably consistent with a 50 percent rating. The Board therefore grants an initial rating of 50 percent.

The Veteran has written of some more severe symptoms, such as disorientation, and gross impairment in communication. During examinations, however, he did not report, and examiners did not observe, evidence of detachment from reality or other more severe mental impairment. As the most severe symptoms reported in writing were not reported by the Veteran or observed by examiners, the preponderance of the evidence is against a finding that the disability is more consistent with a rating higher than 50 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations. His PTSD appears to have affected the type of employment he held, and to have strained his tolerance for supervisors. The effects on his employment did not rise, however, to the level of marked interference. Moreover, the effects on his actual and potential employment are appropriately and sufficiently addressed under the criteria of the rating schedule. It is not necessary, then, to refer the issue of ratings for the Veteran's PTSD for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that the Veteran worked full time for about 40 years, and then retired. He has discussed how his PTSD affected his work life, but he does not contend, and the record does not suggest, that his PTSD made him unable to obtain or retain substantially gainful employment. Thus, the record does not raise the issue of unemployability.

ORDER

An initial 50 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


